Citation Nr: 1609638	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for allergies.  

2.  Entitlement to service connection for arthritis of the right foot.  

3.  Entitlement to a compensable rating for postoperative residuals of hammertoes of the right foot.  

4.  Entitlement to an increase in a 10 percent rating for postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, and fifth toes, as well as hallux valgus, and arthritic changes of the left great toe.  

5.  Entitlement to a compensable rating for postoperative scars of the right foot.  

6.  Entitlement to a compensable rating for postoperative scars of the left foot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to September 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The August 2009 RO decision denied compensable ratings for postoperative scars of the right foot (postoperative scars of the right foot associated with hammer toes) and postoperative scars of the left foot (postoperative scars of the left foot associated with hallux valgus and hammertoe deformities).  

The May 2010 RO decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for allergies and for bilateral pes planus.  By this decision, the RO also denied service connection for arthritis of the right foot and for arthritis of the left foot.  The RO further denied a compensable rating for the Veteran's service-connected postoperative residuals of hallux valgus and hammertoes of the left foot (hallux valgus and hammertoe deformities, left foot, postoperative), which was recharacterized as postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, an fifth toes (bunionectomy and hammertoe surgeries of the left toes with recurrent hammertoe defects of the third, fourth, and fifth toes).  A compensable rating was also denied for postoperative residuals of hammertoes of the right foot (hammertoes, right foot, postoperative).  

A May 2011 RO decision granted service connection for arthritis changes of the left great toe.  The RO recharacterized the Veteran's service-connected postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, an fifth toes as postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, an fifth toes, as well as hallux valgus, and arthritic changes of the left great toe (status post bunionectomy and hallux valgus and hammertoe surgeries of the left toes with recurrent hammertoe defects of the third, fourth, and fifth left toes and left great toe arthritic changes), and continued a 10 percent disability rating.  Therefore, the issue of entitlement to service connection for arthritis of the left foot is not on appeal.  

A May 2011 RO decision (issued in a statement of the case) reopened and denied the Veteran's claims for entitlement to service connection for allergies and for bilateral pes planus on a de novo basis.  The Board notes, however, that service connection for allergies was previously denied in a final November 2006 decision and service connection for bilateral pes planus was previously denied in a final March 2002 decision.  Therefore, the Board would be required to address whether new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for allergies and for bilateral pes planus.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The case was later transferred to the RO in Waco, Texas.

A June 2014 RO decision essentially reopened and granted the Veteran's claim for entitlement to service connection for bilateral pes planus.  A noncompensable rating was assigned, effective October 19, 2009.  Therefore, the issue of entitlement to service connection for bilateral pes planus is no longer on appeal.  

The Veteran failed to report to his scheduled July 2015 Central Office hearing in Washington, DC without good cause.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

The issues have been recharacterized to comport with the evidence of record.  

The Veteran's reopened claim for entitlement to service connection for allergies, as well as her claims for entitlement to service connection for arthritis of the right foot; entitlement to a compensable rating for postoperative residuals of hammertoes of the right foot; entitlement to an increase in a 10 percent rating for postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, and fifth toes, as well as hallux valgus, and arthritic changes of the left great toe; entitlement to a compensable rating for postoperative scars of the right foot; and entitlement to service connection for postoperative scars of the left foot, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for allergies in November 2006, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for allergies.


CONCLUSIONS OF LAW

1.  The November 2006 RO decision that denied entitlement to service connection for allergies is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for allergies.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for allergies in November 2006.  The Board notes that there was no evidence received within one year of the November 2006 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The November 2006 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the November 2006 RO decision included the Veteran's service treatment records; post-service private and VA treatment records; examinations reports for the VA (performed by QTC Medical Services); and the Veteran's own statements.  The RO denied service connection for allergies on the basis that the records received in support of the Veteran's claim showed that she was allergic to Colophony and Thermisol, but did not show that she had allergic rhinitis.  The RO noted that the Veteran's service treatment records did not show that she was treated for allergic rhinitis and that the Veteran did not claim that she had hay fever at the time of her separation examination.  The RO indicated that an allergy was not considered an actual disabling condition, and that an acute allergic manifestation which subsided in the absence of, or the remove of the allergen, was generally regarded to be an acute disease which healed without residuals.  

The evidence received since the November 2006 RO decision included additional post-service private and VA treatment records; additional examination reports for the VA (performed by QTC Medical Services); a VA examination report; and statements from the Veteran.  

The Board observes that the additional VA treatment records include diagnoses of allergic rhinitis.  

For example, an April 2010 VA emergency department treatment report related a diagnosis of allergic rhinitis.  The examiner reported that the Veteran would taper Prednisone use and take Claritin daily until the season or her symptoms eased.  The examiner stated that the Veteran was also to use a nasal spray daily.  

A September 2010 VA treatment entry noted that the Veteran was seen with a chief complaint of allergies.  The Veteran indicated that she had a chronic history of allergies with itchy eyes, a runny nose, sneezing, and nasal congestion.  She reported that multiple medications had failed to help her allergies.  It was noted that the Veteran had active problems including allergic rhinitis due to pollen.  The diagnoses included allergic rhinitis and eye pain.  

An October 2011 VA treatment entry noted, as to a review of systems, that the Veteran reported that she felt stuffy and congested as to her nasal system.  The diagnoses included rhinitis.  

The Board notes that in the evidence available at the time of the November 2006 RO decision, there were no specific diagnoses of allergic rhinitis, as well as evidence relating a current allergy disorder to the Veteran's period of service.  The Board observes that additional VA treatment records, to specifically include the April 2010, October 2010, and October 2011 treatment reports noted above, include current diagnoses of allergic rhinitis.  The Board also observes that the Veteran has previously claimed, pursuant to an April 2006 statement which was received prior to the November 2006 RO decision, that she was diagnosed with allergies while on active duty.  The Board observes that the Veteran is competent to report symptoms she thought were due to allergies in service, as those symptoms are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the additional VA treatment records with diagnoses of allergic rhinitis, to specifically include the April 2010, October 2010, and October 2011 treatment reports noted above, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current diagnoses of allergic rhinitis.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate her claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the November 2006 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for allergies will be addressed further in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for allergies has been received; to this limited extent, the appeal is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for allergies; entitlement to service connection for arthritis of the right foot; entitlement to a compensable rating for postoperative residuals of hammertoes of the right foot; entitlement to an increase in a 10 percent rating for postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, and fifth toes, as well as hallux valgus, and arthritic changes of the left great toe; entitlement to a compensable rating for postoperative scars of the right foot; and entitlement to service connection for postoperative scars of the left foot.  

The Veteran is service-connected for postoperative residuals of hammertoes of the right foot.  She is also service-connected for bilateral pes planus; postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, and fifth toes, as well as hallux valgus, and arthritic changes of the left great toe; postoperative scars of the right foot; postoperative scars of the left foot; patellofemoral syndrome of the right knee; patellofemoral syndrome of the left knee; and for facial dermatitis.  

The Veteran contends that she has allergies and arthritis of the right foot that are related to service.  She specifically maintains that she has current allergies that were first diagnosed during her period of active duty.  The Veteran also essentially reports that she has arthritis of the right foot due to her service-connected right and left foot disabilities.  

The Veteran is competent to report symptoms she thought were due to allergies and arthritis of the right foot during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show treatment for allergies or for arthritis of the right foot.  Such records do show treatment for variously diagnosed right and left foot problems.  The Veteran was also treated for an upper respiratory infection on one occasion during service.  A July 1999 VA treatment entry noted that the Veteran complained of nasal congestion.  She also reported that she had a sore throat and nausea.  The assessment included an upper respiratory infection.  

Post-service treatment records show treatment for allergic rhinitis on numerous occasions.  Such records do not specifically show treatment for arthritis of the right foot.  

For example, an April 2010 VA emergency department treatment report related a diagnosis of allergic rhinitis.  

A September 2010 VA treatment entry noted that the Veteran was seen with a chief complaint of allergies.  The Veteran indicated that she had a chronic history of allergies with itchy eyes, a runny nose, sneezing, and nasal congestion.  She reported that multiple medications had failed to help her allergies.  It was noted that the Veteran had active problems including allergic rhinitis due to pollen.  The diagnoses included allergic rhinitis and eye pain.  

An October 2011 VA treatment entry noted, as to a review of systems, that the Veteran reported that she felt stuffy and congested as to her nasal system.  The diagnoses included rhinitis.  

A July 2013 VA miscellaneous flat feet examination report included a notation that the Veteran's claims file was reviewed.  The examiner indicated that imaging studies were performed and that they showed degenerative or traumatic arthritis of the left foot, but not the right foot.  

The Board observes that the Veteran has not been afforded a VA examination with an opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to her claim for entitlement to service connection for allergies.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, in light of the discussion below regarding scheduling the Veteran for new examinations as to her service-connected right foot and left foot disabilities on appeal, the Board finds that the Veteran must also be afforded a VA examination with an opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to her claim for entitlement to service connection for arthritis of the right foot.  

The Veteran was last afforded a miscellaneous foot examination for the VA (performed by QTC Medical Services) as to her service-connected postoperative residuals of hammertoes of the right foot and postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, and fifth toes, as well as hallux valgus, and arthritic changes of the left great toe, in May 2015.  The diagnoses were hammertoes; hallux valgus; and a left foot bunionectomy.  

Additionally, the Veteran was last afforded a scars and disfigurement examination for the VA (performed by QTC Medical Services) in May 2013.  The diagnoses were surgical scars to both feet.  The examiner specifically indicated that the Veteran's scars of the extremities were not painful.  

The Board observes that in a November 2015 informal hearing presentation, the Veteran's representative maintained that the Veteran's examinations, as to her service-connected right and left foot disabilities, and right and left foot scars, had taken place over two years ago and were stale.  The representative also implied that the Veteran was claiming that such disabilities had worsened.  The representative specifically indicated that the case was not yet ripe for appellate review.  

The Board also observes that although the May 2013 scars and disfigurement examination for the VA (performed by QTC Medical Services) indicated that the Veteran's scars of the right and left feet were not painful, other evidence of record refers to painful scars.  For example, a September 2009 VA treatment entry related an assessment that included painful scars along the hammer toes of the left first metatarsal phalangeal joint.  

In light of the above, to specifically include the statements by the Veteran's representative, the Board finds that the record raises a question as to the current severity of the Veteran's service-connected postoperative residuals of hammertoes of the right foot; postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, and fifth toes, as well as hallux valgus, and arthritic changes of the left great toe; postoperative scar residuals of the right foot; and postoperative scar residuals of the left foot.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated her for her claimed disabilities since August 2012.  Obtain copies of the related medical records which are not already in the claims folder, to include current VA treatment records dated from August 2012 to the present.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her that she may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of her claimed allergies.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current allergy disorders, to include allergic rhinitis.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed allergy disorders, to include allergic rhinitis, are etiologically related to, or had its onset during, her period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of allergy problems during service and since service.  
The examination report must include a complete rationale for all opinions expressed.  

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected postoperative residuals of hammertoes of the right foot and postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, and fifth toes, as well as hallux valgus, and arthritic changes of the left great toe.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected postoperative residuals of hammertoes of the right foot and postoperative residuals of a bunionectomy and surgeries of the left toes with recurrent hammer toe defects of the third, fourth, and fifth toes, as well as hallux valgus, and arthritic changes of the left great toe, must be reported in detail.  

The examiner must also address the impact the Veteran's service-connected right and left foot disabilities have on his ability to maintain employment.

The examiner must also specifically indicate if the Veteran has arthritis of the right foot.  If arthritis of the right foot is diagnosed, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to, or had its onset during, the Veteran's period of service.  

If arthritis of the right foot is diagnosed, the examiner must further opine as to whether the Veteran's service-connected right and left foot disabilities caused or aggravated any currently diagnosed arthritis of the right foot.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed arthritis of the right foot by the Veteran's service-connected right foot and left foot disabilities is found, the examiner must attempt to establish a baseline level of severity of the diagnosed arthritis of the right foot prior to aggravation by the service-connected right foot and left foot disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  After the development in #1 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected postoperative scars of the right foot and postoperative scars of the left foot.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected postoperative scars of the right foot and postoperative scars of the left foot must be reported in detail.  

The examiner must also address the impact the Veteran's service-connected scars of his right and left feet have on his ability to maintain employment.

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


